UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-7446


MANUEL PEREZ-COLON,

                    Petitioner - Appellant,

             v.

TERRY O’BRIEN,

                    Respondent - Appellee.


Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:14-cv-00090-FPS-MJA)


                                      No. 16-7756


MANUEL PEREZ-COLON,

                    Petitioner - Appellant,

             v.

TERRY O’BRIEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:14-cv-00119-IMK-RWT)
Submitted: December 26, 2018                                      Decided: January 8, 2019


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Manuel Perez-Colon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Manuel Perez-Colon, a federal prisoner, appeals the

district courts’ orders adopting the recommendations of the magistrate judges and

granting the Government’s motions to dismiss his 28 U.S.C. § 2241 (2012) petitions. He

also appeals the order denying reconsideration. Applying our recent decision in United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), petition for cert. filed, __ U.S.L.W. __

(U.S. Oct. 3, 2018) (No. 18-420), we conclude that Perez-Colon cannot challenge his

sentence under § 2241 because he has failed to satisfy the requirements of the savings

clause of 28 U.S.C. § 2255(e) (2012). Accordingly, we grant leave to proceed in forma

pauperis and affirm the district courts’ judgments as modified to reflect that the petitions

were dismissed without prejudice for lack of subject matter jurisdiction. See Rice v.

Rivera, 617 F.3d 802, 807-08 (4th Cir. 2010).        We deny Perez-Colon’s motions to

remand. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              AFFIRMED AS MODIFIED




                                             3